Rule 1910.10. Alternative Hearing Procedures.

        (a) The action shall proceed as prescribed by Pa.R.C.P. No. 1910.11 unless the
court by local rule adopts the alternative hearing procedure of Pa.R.C.P. No. 1910.12.
        (b) The president judge or the administrative judge of Family Division of each
county shall certify that all support proceedings in that county are conducted in
accordance with either Pa.R.C.P. No. 1910.11 or Pa.R.C.P. No. 1910.12. The
certification shall be filed with the Domestic Relations Procedural Rules Committee, and
shall be substantially in the following form:

      I hereby certify that __________________________ County conducts its support
proceedings in accordance with Pa.R.C.P. No. __________.

______________________________________________________________________
(PRESIDENT JUDGE)                              (ADMINISTRATIVE JUDGE)

       [Note: Pursuant to Pa.R.C.P. No. 1910.10, the following counties have
certified to the Domestic Relations Procedural Rules Committee that their support
proceedings are conducted in accordance with the rule specified below.

                               Adams              1910.11
                               Allegheny          1910.12
                               Armstrong          1910.12
                               Beaver             1910.11
                               Bedford            1910.11
                               Berks              1910.12
                               Blair              1910.11
                               Bradford           1910.12
                               Bucks              1910.11
                               Butler             1910.11
                               Cambria            1910.12
                               Cameron            1910.11
                               Carbon             1910.12
                               Centre             1910.11
                               Chester            1910.12
                               Clarion            1910.12
                               Clearfield         1910.11
                               Clinton            1910.11
                               Columbia           1910.12
Crawford         1910.11
Cumberland       1910.12
Dauphin          1910.11
Delaware         1910.11
Elk              1910.12
Erie             1910.11
Fayette          1910.11
Forest           1910.12
Franklin         1910.12
Fulton           1910.11
Greene           1910.11
Huntingdon       1910.11
Indiana          1910.12
Jefferson        1910.11
Juniata          1910.11
Lackawanna       1910.12
Lancaster        1910.11
Lawrence         1910.11
Lebanon          1910.12
Lehigh           1910.12
Luzerne          1910.12
Lycoming         1910.12
McKean           1910.12
Mercer           1910.11
Mifflin          1910.11
Monroe           1910.12
Montgomery       1910.11
Montour          1910.12
Northampton      1910.11
Northumberland   1910.11
Perry            1910.11
Philadelphia     1910.12
Pike             1910.11
Potter           1910.11
Schuylkill       1910.12


         2
                             Snyder            1910.11
                             Somerset          1910.11
                             Sullivan          1910.11
                             Susquehanna       1910.12
                             Tioga             1910.11
                             Union             1910.11
                             Venango           1910.12
                             Warren            1910.12
                             Washington        1910.12
                             Wayne             1910.11
                             Westmoreland      1910.12
                             Wyoming           1910.11
                             York              1910.11

                         EXPLANATORY COMMENT--1995

      Rule 1910.10 allows counties to choose one of two procedures for hearing
support matters. The procedure in Rule 1910.11 provides for a conference before
a conference officer, a conference summary and entry of an interim order for
support calculated in accordance with the guidelines, and a right to demand a
hearing de novo before a judge. The hearing must be held and the final order
entered within sixty days of the written demand for hearing.

        The procedure set forth in Rule 1910.12 provides for a conference before a
conference officer, a record hearing before a hearing officer, and issuance of a
report and recommendation to which exceptions may be filed within ten days.
The court must hear argument and enter a final order within sixty days of the
filing of exceptions.

       Individual counties may, by local rule, permit interstate actions to proceed
directly to a hearing officer or judge without a conference.

        Subdivision (b) was added in response to requests from appellate court
judges who find that it is often difficult to determine the rule with which actual
support procedure is intended to comply. If a county wishes at any time to
change its support procedure, the president or administrative judge has only to
file a new certification with the staff of the Domestic Relations Procedural Rules
Committee, indicating the rule according to which support matters will henceforth
proceed.]


                                         3
      Note: For a complete list of the Alternative Hearing Procedures for each
county: http://www.pacourts.us/courts/supreme-court/committees/rules-
committees/domestic-relations-procedural-rules-committee.




                                        4
                              Explanatory Comment

       In accordance with Pa.R.C.P. No. 1910.10, a judicial district may opt for one
of two procedures for support matters; the procedure selected is then certified by
the president judge or administrative judge to the Domestic Relations Procedural
Rules Committee as prescribed in subdivision (b). Subdivision (b) was added in
response to requests from appellate court judges who find that it is often difficult
to determine the rule with which the actual support procedure is intended to
comply. Subsequently, a judicial district may, at any time, change its support
procedure by filing a new certification with the staff of the Domestic Relations
Procedural Rules Committee indicating the rule according to which support
matters will proceed. However, a judicial district may, by local rule, permit
interstate actions to proceed directly to a hearing officer or judge without a
conference.

      The procedure set forth in Pa.R.C.P. No. 1910.11 provides for a conference
before a conference officer, a conference summary and entry of an interim order
for support calculated in accordance with the guidelines, and a right to demand a
hearing de novo before a judge. The hearing must be held and the final order
entered within 60 days of the written demand for hearing.

       The alternate procedure, as set forth in Pa.R.C.P. No. 1910.12, provides for
a conference before a conference officer, a record hearing before a hearing
officer, and issuance of a report and recommendation to which exceptions may
be filed within ten days. The court must hear argument and enter a final order
within 60 days of the filing of exceptions.

       In lieu of continuing the practice of including in the Note a 67-county list
identifying the hearing procedure selected by the local county court, the list can
now be found on the Domestic Relations Procedural Rules Committee website.




                                         5
Rule 1915.4-1. Alternative Hearing Procedures for Partial Custody Actions.

        (a) A custody action shall proceed as prescribed by Pa.R.C.P. No. 1915.4-3
unless the court, by local rule, adopts the alternative hearing procedure authorized by
Pa.R.C.P. No. 1915.4-2 pursuant to which an action for partial custody may be heard by
a hearing officer, except as provided in subdivision (b).
        (b) Promptly after the parties’ initial contact with the court as set forth in
Pa.R.C.P. No. 1915.4(a), a party may move the court for a hearing before a judge,
rather than a hearing officer, in an action for partial custody where:
               (1)     there are complex questions of law, fact or both; or
               (2)     the parties certify to the court that there are serious allegations
               affecting the child’s welfare.
        (c) The president judge or the administrative judge of the family division of each
county shall certify that custody proceedings generally are conducted in accordance
with either Pa.R.C.P. No. 1915.4-2 or Pa.R.C.P. No. 1915.4-3. The certification shall be
filed with the Domestic Relations Procedural Rules Committee of the Supreme Court of
Pennsylvania and shall be substantially in the following form:

      I hereby certify that __________________________ County conducts its custody
proceedings in accordance with Pa.R.C.P. No. __________.

______________________________________________________________________
(PRESIDENT JUDGE)                              (ADMINISTRATIVE JUDGE)

       [Note: Pursuant to Pa.R.C.P. No. 1915.4-1, the following counties have
certified to the Domestic Relations Procedural Rules Committee that their
custody proceedings generally are conducted in accordance with the rule
specified below:
                             COUNTY           RULE
                             Adams            1915.4-3
                             Allegheny        1915.4-2
                             Armstrong        1915.4-3
                             Beaver           1915.4-3
                             Bedford          1915.4-3
                             Berks            1915.4-3
                             Blair            1915.4-3
                             Bradford         1915.4-2
                             Bucks            1915.4-3
                             Butler           1915.4-3
                             Cambria          1915.4-2

                                            6
Cameron      1915.4-3
Carbon       1915.4-2
Centre       1915.4-3
Chester      1915.4-3
Clarion      1915.4-3
Clearfield   1915.4-3
Clinton      1915.4-3
Columbia     1915.4-3
Crawford     1915.4-3
Cumberland   1915.4-3
Dauphin      1915.4-3
Delaware     1915.4-2
Elk          1915.4-3
Erie         1915.4-3
Fayette      1915.4-2
Forest       1915.4-2
Franklin     1915.4-3
Fulton       1915.4-3
Greene       1915.4-2
Huntingdon   1915.4-3
Indiana      1915.4-3
Jefferson    1915.4-3
Juniata      1915.4-3
Lackawanna   1915.4-2
Lancaster    1915.4-3
Lawrence     1915.4-3
Lebanon      1915.4-3
Lehigh       1915.4-2
Luzerne      1915.4-2
Lycoming     1915.4-3
McKean       1915.4-3
Mercer       1915.4-3
Mifflin      1915.4-3
Monroe       1915.4-3
Montgomery   1915.4-3
Montour      1915.4-3
         7
                             Northampton    1915.4-3
                             Northumberland 1915.4-3
                             Perry          1915.4-3
                             Philadelphia   1915.4-2
                             Pike           1915.4-2
                             Potter         1915.4-3
                             Schuylkill     1915.4-2
                             Snyder         1915.4-3
                             Somerset       1915.4-3
                             Sullivan       1915.4-3
                             Susquehanna 1915.4-3
                             Tioga          1915.4-2
                             Union          1915.4-3
                             Venango        1915.4-3
                             Warren         1915.4-2
                             Washington     1915.4-3
                             Wayne          1915.4-2
                             Westmoreland 1915.4-3
                             Wyoming        1915.4-3
                             York           1915.4-3

                             Explanatory Comment—1994
       These rules provide an optional procedure for using hearing officers in
partial custody cases. The procedure is similar to the one provided for support
cases in Rule 1910.12: a conference, record hearing before a hearing officer and
argument on exceptions before a judge. The terms ‘‘conference officer’’ and
‘‘hearing officer’’ have the same meaning here as in the support rules.
       It is important to note that use of the procedure prescribed in Rules 1915.4-
1 and 1915.4-2 is optional rather than mandatory. Counties which prefer to have
all partial custody cases heard by a judge may continue to do so.
       These procedures are not intended to replace or prohibit the use of any
form of mediation or conciliation. On the contrary, they are intended to be used in
cases which are not resolved through the use of less adversarial means.

                             Explanatory Comment—2007
      The intent of the amendments to Rules 1915.4-1 and 1915.4-2, and new Rule
1915-4.3, is to clarify the procedures in record and non-record custody
proceedings. When the first proceeding is non-record, no exceptions are required
and a request for a de novo hearing may be made.]

                                         8
      Note: For a complete list of the Alternative Hearing Procedures for each
county: http://www.pacourts.us/courts/supreme-court/committees/rules-
committees/domestic-relations-procedural-rules-committee.




                                        9
                              Explanatory Comment

       These rules provide an optional procedure for using hearing officers in
partial custody cases. The procedure is similar to the one provided for support
cases in Pa.R.C.P. No. 1910.12: a conference, record hearing before a hearing
officer and argument on exceptions before a judge. The terms ‘‘conference
officer’’ and ‘‘hearing officer’’ have the same meaning here as in the support
rules.

       It is important to note that use of the procedure prescribed in Pa.R.C.P.
Nos. 1915.4-1 and 1915.4-2 is optional rather than mandatory. Counties which
prefer to have all partial custody cases heard by a judge may continue to do so.

      These procedures are not intended to replace or prohibit the use of any
form of mediation or conciliation. On the contrary, they are intended to be used in
cases which are not resolved through the use of less adversarial means.

      The intent of the 2007 amendments to Pa.R.C.P. Nos. 1915.4-1 and 1915.4-2,
and Pa.R.C.P. No. 1915-4.3, was to clarify the procedures in record and non-
record custody proceedings. When the first proceeding is non-record, no
exceptions are required and a request for a de novo hearing may be made.

       In lieu of continuing the practice of including in the Note a 67-county list
identifying the hearing procedure selected by the local county court, the list can
now be found on the Domestic Relations Procedural Rules Committee website.




                                         10
Rule 1920.55-1. Alternative Hearing Procedures for Matters Referred to a Master.

       (a) Matters referred to a master for hearing shall proceed as prescribed by
[Rule]Pa.R.C.P. No. 1920.55-2 unless the court by local rule adopts the alternative
procedure of [Rule]Pa.R.C.P. No. 1920.55-3.
       (b) The president judge or the administrative judge of Family Division of each
county shall certify that all divorce proceedings which are referred to a master in that
county are conducted in accordance with either [Rule]Pa.R.C.P. No. 1920.55-2 or
[Rule]Pa.R.C.P. No. 1920.55-3. The certification shall be filed with the Domestic
Relations Procedural Rules Committee and shall be substantially in the following form:

      I hereby certify that __________________________ County conducts its divorce
proceedings that are referred to a master in accordance with [Rule]Pa.R.C.P. No.
__________.

______________________________________________________________________
(PRESIDENT JUDGE)                              (ADMINISTRATIVE JUDGE)

       [Note: Pursuant to Rule 1920.55-1, the following counties have certified to
the Domestic Relations Procedural Rules Committee that divorce proceedings
referred to a master are conducted in accordance with the rule specified below.

                             Adams              1920.55-2
                             Allegheny          1920.55-2
                             Armstrong          1920.55-2
                             Beaver             1920.55-2
                             Bedford            1920.55-2
                             Berks              1920.55-2
                             Blair              1920.55-2
                             Bradford           1920.55-2
                             Bucks              Both
                             Butler             1920.55-2
                             Cambria            1920.55-2
                             Cameron            1920.55-2
                             Carbon             1920.55-2
                             Centre             1920.55-2
                             Chester            1920.55-2
                             Clarion            1920.55-2
                             Clearfield         1920.55-2

                                           11
Clinton        no masters
Columbia       1920.55-2
Crawford       1920.55-2
Cumberland     1920.55-2
Dauphin        1920.55-2
Delaware       1920.55-3
Elk            1920.55-2
Erie           1920.55-2
Fayette        1920.55-2
Forest         1920.55-2
Franklin       1920.55-2
Fulton         1920.55-2
Greene         1920.55-2
Huntingdon     no masters
Indiana        1920.55-2
Jefferson      1920.55-2
Juniata        1920.55-2
Lackawanna     1920.55-2
Lancaster      1920.55-2
Lawrence       1920.55-2
Lebanon        1920.55-2
Lehigh         1920.55-2
Luzerne        1920.55-2
Lycoming       1920.55-2
McKean         1920.55-2
Mercer         1920.55-2
Mifflin        no masters
Monroe         1920.55-2
Montgomery     1920.55-3
Montour        1920.55-2
Northampton    1920.55-2
Northumberland 1920.55-2
Perry          1920.55-2
Philadelphia   1920.55-3
Pike           1920.55-2
Potter         no masters
           12
                           Schuylkill        1920.55-2
                           Snyder            1920.55-2
                           Somerset          1920.55-2
                           Sullivan          1920.55-2
                           Susquehanna       1920.55-2
                           Tioga             1920.55-2
                           Union             1920.55-2
                           Venango           1920.55-2
                           Warren            1920.55-2
                           Washington        1920.55-2
                           Wayne             1920.55-2
                           Westmoreland      1920.55-2
                           Wyoming           1920.55-2
                           York              1920.55-2

                           Explanatory Comment—1995
      The proposed amendments create alternative procedures for appeal from
the recommendation of a master in divorce. Rule 1920.55-1 states that, if the court
chooses to appoint a master, the exceptions procedure set forth in proposed
Rule 1920.55-2 will be used unless the court has, by local rule, adopted the
alternative procedure of proposed Rule 1920.55-3.]

      Note: For a complete list of the Alternative Hearing Procedures for each
county: http://www.pacourts.us/courts/supreme-court/committees/rules-
committees/domestic-relations-procedural-rules-committee.




                                        13
                              Explanatory Comment

      The 1995 amendments created alternative procedures for appeal from the
recommendation of a master in divorce. Pa.R.C.P. No. 1920.55-1 states that, if the
court chooses to appoint a master, the exceptions procedure set forth in
proposed Pa.R.C.P. No. 1920.55-2 will be used unless the court has, by local rule,
adopted the alternative procedure of proposed Pa.R.C.P. No. 1920.55-3.

       In lieu of continuing the practice of including in the Note a 67-county list
identifying the hearing procedure selected by the local county court, the list can
now be found on the Domestic Relations Procedural Rules Committee website.




                                         14